 180DECISIONSOF NATIONALLABOR RELATIONS BOARDWaipahu Super Mart; Limited,d/b/a Big Way SuperMarket;Discount Markets,Inc.,Discount MarketsWaipahu,Inc., and Yokono-Shintaku,Inc.'andRe-tail Store Employees'Union,Local 480,AFL-CIO,Petitioner.Case 37-RC-2186September30, 1976DECISION ON REVIEWBY CHAIRMANMURPHY ANDMEMBERS JENKINSAND WALTHEROn February 25, 1976, the Regional Director forRegion 20 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which shefound appropriate a unit of all full-time and regularpart-time employees at the Employer's several retailfacilities on the Island of Oahu, Hawaii, excludingcentral operation employees, confidential employees,guards, watchmen, and supervisors as defined in theAct .2 Thereafter, the Employer filed a timely requestfor review, which the Board granted by telegraphicorder dated March 23, 1976. No briefs have beenfiled on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings:Though technically operating four separate corpo-rations, as indicated in the caption, the Employerconducts a closely integrated operation consisting ofthree regular grocery stores ("Big Way"), three dis-count grocery stores ("Discount Markets"), a gardenand pet shop, and a central operation. All are locatedwithin a 25-mile radius on the Island of Oahu, Ha-waii. There is a single chairman of the board for allfour corporations, as well as identical directors; allfour are run by a single executive management com-mittee, which consists of the same top officers plussix "coordinators." Each coordinator is in charge ofa separate aspect of the Employer's business: meat,frozen foods, operations, grocery, produce, and non-foods. The coordinators "control" the operations oftheir various departments, including pricing, pur-chasing, and advertising. They visit each store ap-proximately 12 times per month.iThe name of the Employer appears as amended at the hearing.2 Petitioner originally sought to exclude meat department employees, jani-tors,central operation employees,and truckdnvers The Regional Directorincluded the meat department employees and janitors in the retail stores, noAs indicated, in addition to the three Big Waystores, the three Discount Markets, and the gardenand pet shop, the Employer maintains a central oper-ation, which, despite its name, appears to be some-what decentralized. Meat central is in a building sep-arate from the retail stores, while fishcentral isphysically a part of one of the discount markets.-Grocery and produce central are at.yet another loca-tion? Meat central employs a manager and a "super-visor," as well as a number of meatcutters and wrap-pers,drivers,and one apprentice. Fish centralemploys a "supervisor" together with a fishcutter andwrapper.Grocery central employs a "supervisor"and a number of clerks and janitors; produce centralemploys produce clerks. Though the work of themeat and fish central employees is directly super-vised by a meat central manager and a fish centralsupervisor, these supervisors report directly to thecoordinators for their respective departments, whoare, in addition, responsible for the same depart-ments in the various retail stores. The grocery andproduce coordinators appear to participate directlyin the supervision of the employees in their respectivecentral departments, though there is also a grocerycentral supervisor.The stores themselves are run by individual storemanagers, who have the power to hire and fire,schedule, discipline, promote, select for layoffs, andrecallemployeesworking under their direction.Nonetheless, virtually all employee policies are uni-form companywide; they are the same at the retailstores as at the central operations. Labor relationspolicies are set simultaneously and uniformly by thesame group of officers; i.e., the coordinatorsservingon the executive management committee. There is acommon wage and wage increase schedule for all op-erations,common probationary period, commonovertime policy, and uniform fringe benefits. In fact,the only difference appears to be in profitsharing,which by law must be maintained and calculatedseparately for each of the four corporations; howev-er, the same plan is in effect for each corporation.There is a standard dress code, though in practiceemployees at grocery central are allowed to wearstreet clothes. Cutters and wrappers at meat centralwear the same smocks as are worn by employees inthese classifications at the Big Way Markets. There isa single seniority roster for all the Employer's em-ployees. All applicants for employment apply to thesame person, at the central office, and are given thesame tests and screening before they are referred tothatportion of the Employer's operation whichrequest for review has been filedwith respectto that finding. She apparentlytreated thetruckdriversas central operationemployeesand excluded them.3There is also a central officelocation, not here involved,located neartheWaipahuSupermarket226 NLRB No. 29 BIG WAY SUPER MARKETmight need them, for further interviews and actualhiring.Employees at the Big Way Markets receive bulkdeliveries of grocery and produce items, and meat inlarge carcasses;they breakup the bulk deliveries ofgrocery and produce to--salable size, and meatcuttersand wrappers and fishcutters of the Big Way Mar-kets cut and prepare these items for sale within themarkets.4 On the other hand, the Discount Marketssellmainly prepackaged items, because of their lackof room and their desire to maintain a speedy check-out; thus, the breaking down of the bulk grocery andproduce, and the cutting and wrapping of meat andfish, are done for the Discount Markets by the gro-cery and produce clerks and meatcutters and fishcut-ters and wrappers at the respective central opera-tions.The janitors at the various operations, both at theretail stores and the central operations, perform es-sentially the same jobs, in the same fashion.Though the record does not contain a great deal ofinformation about the drivers, there appears to beone so employed on a regular basis by meat central,who carries meat back and forth between the centraloperation and the Big Way and Discount Markets. Asimilar driving function is performed by at least oneof the produce clerks at produce central.Over the Employer's objection, and in conformitywith Petitioner's request, the Regional Director ex-cluded the central employees from the unit foundappropriate, on the basis that the central employees"do not have any contact with the public, do notengagein any selling activities and are not subject toa dress code." She found further that "they are sepa-rately located, under separate immediate supervision,have different skills and duties, and . . . there is littleif any interchange or transfer between the central op-eration employees and the retail store employees."The Employer, in its request for review, contendsthat the Regional Director erred in excluding thecentral employees from the unit. It emphasizes theemployees' common interests in wages, fringe bene-fits, and other conditions of employment; their simi-larity of skills and functions; integration of manage-ment; and, lastly, geographical proximity of thevarious locations operated by the Employer. We findmerit in the Employer's position.The record reveals, as the Employer points out,that, except for the somewhat different application ofthe dress code to the central employees, all theEmployer's employees are covered by a common per-sonnel policy, including wage and wage increase°Much of this cutting and packaging for Big Way is done in the back-rooms of the Big Way stores. Fish preparation is apparently performeddirectly for customers at a service counter.181schedules, overtime policies, fringe benefits, proba-tionary periods, and the like. There is employerwideseniority. Even though the various corporations mustcalculate profit sharing separately, this distinction,such as it is, exists between employees in the variousstores as well, since some are employed by one cor-poration and some by another. The various facilitiesof the Employer are not far apart geographically,and, as indicated,, fish central is actually a part of oneof the stores. The few drivers attached to central op-erations regularly transport merchandise between thestores and the central facilities, giving them, it wouldappear, frequent contact with store employees.The skills of many of the employees at the centraloperations are identical to those of the employeesincluded by the Regional Director in the unit. Thus,there are meatcutters and fishcutters and wrappers atmeat and fish central, and meatcutters and wrappersat the Big Way stores. Similarly, there are stockclerks at the Big Way Markets who appear to dowork virtually identical to the work done by the gro-cery and produce clerks at grocery and produce cen-tral.This is explained, as indicated, by the fact thatmany of the functions performed at the central oper-ations for the Discount Markets such as breakingdown, cutting, and packaging are performed in theBigWay Markets themselves. For this reason, theRegional Director's observation that employees inthe Employer's retail stores see members of the pub-lic,whereas those in the central operations do not,would not appear completely accurate,since,exceptfor cashiers, employees at both locations do not regu-larly deal with the public.Lastly, we are persuaded by the centralized con-trol, in the area of labor relations, exercised by thecoordinators of the various departments, over bothcentral operations personnel and the employees inthe same departments in the respective stores; theirfunctioning as the Employer's Executive Manage-ment Committee has resulted in a common labor re-lations policy, applicable to employees of both thecentral operation and the various retail stores.We conclude that, on' the facts of thiscase as setforth above, all employees of the Employer possess acommon community of interest, and that all shouldbe included in the same bargaining unit.' We there-5 See, e g.,Sears,Roebuck & Co.,182 NLRB 777 (1970), and 191 NLRB398 (1971),'where, on the facts of these particularcases, the Board foundcertain warehousingoperations to be sufficientlyintegratedwith the retailestablishmentsthat employeesin the warehouseshad to be included in anyunit found appropriateWe cannot agree withour dissenting colleague's position that the fact thatcentral operationsemployees' "duties relate to the entire seven-store opera-tion ofthe Employer whereas the retail store employees operate onthe localbasis of eachindividual store" is sufficientto warrant their exclusion fromthe unit.While the Boardhas recognized a distinction between employees inthe retailstore industry who perform warehousefunctionsand those whoContinued 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore find the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:'All full-time and regular part-time employeesemployed by the Employer in its Discount Mar-kets, Big Way Super Markets, Big Way Gardenand Pet Store, and central operations on the Is-land of Oahu, Hawaii, excluding confidentialemployees, guards, watchmen, and supervisorsas defined in the Act.Accordingly, we shall remand the case to the Re-gionalDirector in order that she may conduct anelection pursuant to her Decision and Direction ofElection, as modified herein, except that the eligibili-ty payroll, period therefor shall be that immediatelypreceding the date of this Decision.'CHAIRMAN MURPHY,dissenting:I cannot agree with my colleagues' conclusion thatthe "central operation" employees must be includedin the same unit with the retail store employees.Rather, I find that their reversal of the Regional Di-rector's exclusion of those employees is unwarranted,as the Employer raises no question of law or policyand the Regional Director's Decision is not clearlyerroneous on any substantial factual issue whichprejudicially affects the rights of any party. Nor isthere any claim that there was any prejudicial errorin the proceeding or any compelling reason for re-consideration of any Board rule or policy. Accord-ingly, the request for review did not show sufficientbasis under Section 102.67(c) of our Rules and Regu-lations to justify the grant of review.On the merits, although my colleagues reject cer-tain minor factual findings of the Regional Director,her findings were not erroneous in any material re-spect. The relevant portions of the Regional Direc-tor'sDecision are as follows:2Petitioner seeks a unit of full-time and regu-lar part-time grocery employees employed bythe Employer in,its retail stores on the Island ofOahu, Hawaii; excluding central operation em-ployees,meat department employees, janitors,truck drivers, office clerical, confidential andperform other functions,such a factor as expressed by our dissenting col-league has never been one of the criteria used in determining the appropri-ateness of the inclusion or exclusion of warehouse employees in a multiloca-tbon retail store unit SeeA Harris & Co,116 NLRB 1628 (1956) In truth,since the parties do not dispute the appropriateness of a unit of all sevenstores, the facts cited by the dissent would seem to support the majorityposition6 The record is not altogether clear as to the numbers of employees in-volved The Employer employs a total of 330 individuals in all its opera-tions, including supervisors, of these, it would appear that approximately 30are in central operations.7 [Excelsiorfootnote omitted from publication Iprofessional employees, guards, watchmen andsupervisors. In its brief the Employer took theposition that an employerwide unit is the small-est appropriate unit.The Employer is comprised of four closelyintegrated corporations sharing the same presi-dent, board chairman, executive vice president,and directors. Its executive management com-mittee formulates labor relations policies and di-rects purchasing, advertising, and merchandis-ing for all four corporations. The Employerowns and operates seven retail stores (three BigWay Super Markets, three Discount Marketsand a Big Way Garden and Pet Store adjacentto one of its markets) and a central operationwhich receives, processes, stores, and distributesmerchandise to the retail stores. The Employer'sexecutive vice president, controller, operationscoordinator, and its finance, accounting, andbookkeeping employees work at the Employer'scentral offices, which are located in a separatebuilding near itsWaipahu supermarket. All ofthe Employer's operations are located on theleeward side of the Island of Oahu within a ra-dius of 25 miles from its central offices. `The employees at all seven stores and the cen-tral operation enjoy similar wages, hours, work-ing conditions, and fringe benefits. All are sub-ject to a standard overtime policy and astandard probationary period. The Employer'scontroller tests and interviews all applicants andrefers satisfactory applicants to the store manag-ers for final interview and selection, When thereis a vacancy in a supervisory position at one ofthe stores or in the central operation, a supervi-sory selection committee ,considers, amongothers, the persons recommended by store man-agers before conducting interviews, and makinga selection.Although the employees of - theEmployer's seven retail stores work under sepa-rate immediate supervision, it is clear that theywork in similar facilities, have similar skills, du-ties, and interests in addition to the same or sim-ilarwage scales, hours, working conditions, andfringe benefits. Further, the operation of all sev-en stores is highly centralized and there is a lim-ited degree of autonomy exercised! by the indi-vidual store managers. Moreover, the stores arelocated in relatively close geographical proximi-ty, there is no history of collective bargainingwith respect to the store employees, and no la-bor organization is seeking to represent them inseparate store units. Accordingly, and based onthe record as a whole, it is concluded that theretail store employees share a sufficient commu- BIG WAY SUPER MARKET183nity of interest to warrant their inclusion in asingle unit.As the meat department employees and jani-tor(s) at the retail stores have the same supervi-sion, similar wages, hours, and working condi-tions,and frequent daily contact with otherretail store employees, they are-included in theunit.3The Employer's central operation is in effect -a warehouse- operation including meat central,fish central, grocery central, and produce centralfacilities.Meat central is in_a building separatefrom the retail stores, while fish central is physi-cally attached to one of the discount markets;grocery and produce central are at other loca-tions.Meat central procures, stores, processes,cuts, wraps, and distributes meat products to theretailmarkets. The discount markets receivemeat products packaged and priced ready forsale, but the supermarkets receive meat in car-cass form, which is -then cut, wrapped, andpriced at the supermarkets for sale. Fish centralpurchases, processes, cuts, wraps, and deliversfish products to the discount markets and pro-cures and delivers whole fish to the supermar-kets.Grocery central employs about 16 clerkswho receive and unload shipments of groceriesand prepare, load, and deliver orders to the re-tail stores. Produce central has two clerks whoreceive merchandise and prepare, pack, and de-liver it to the retail stores. The deliveries aremade by truckdrivers and other employees ofthe various central operations to all of the Em-ployer's retail stores. It is clear that the centraloperation employees, unlike: the employees inthe seven retail stores, do not have any contactwith the public, do not engage in any selling ac-tivities, and are not subject to a dress code. Theyare separately located, under separate immedi-ate supervision, have different skills and duties;and the record reflects that there is little if anyinterchange or transfer between the central op-eration employees and the retail store employ-ees. In view of these factors, particularly the ab-sence of contact and interchange between thetwo groups, and based on the record as a whole,it is concluded that the central operation em-ployees lack a sufficient community of interestto be represented with the retail store employees.Accordingly, the central operation employeesare excluded from the unit found appropriateherein.Thus, as set forth by her and by my colleagues, it isclear that the central operation employees have sepa-rate immediate supervision, are separately locatedfor the most part, and have little or no interchange ortransfer with retail store employees. These employeesthus meet the test set forth inA.Harris & Co.,116NLRB 1628, 1632 (1-956), for exclusion from an over-all unit of retail store employees. Furthermore, theirplace in the Employer's administrative setup per-suades me that their interests are sufficiently differ-ent to warrant their exclusion, for their duties relateto the entire seven-store operation of the Employer,whereas the retail store employees operate on the lo-cal basis of each individual store. Under these cir-cumstances, is is, irrelevant that they may exercisesome of the same skills as certain of the retail storeemployees.'The Board has long held that a'unit sought by apetitioning labor organization need not be the mostappropriate unit, that it is sufficient if the unit peti-tioned for isanappropriate unit.' Therefore, even ifan employerwide unit of all this Employer's employ-ees may be the optimum unit, it is not the only ap-propriate unit in the circumstances here, and I wouldaffirm the Regional Director's exclusion of the cen-tral operation employees from the unit found appro-priate herein.8 CfChrysler Corporation (Mo=Par Building),134 NLRB 454 (1961)9 See, e.g,Cumberland Farms, Inc,167 NLRB 593, fn 5 at 594 (1967)